915 F.2d 1563Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phyllis CALL, Widow of John Call, Petitioner,v.GUNTHER-NASH MINING CONSTRUCTION, Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 90-3055.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 28, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (BRB Nos. 88-1791-BLA;  85-5831-BLA)
Phyllis Call, petitioner pro se.
William Henry Howe, Daniel Edward Durden, Loomis, Owen, Fellman & Howe, Washington, D.C., Rodger Pitcairn, Barbara J. Johnson, United States Department of Labor, Washington, D.C., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Phyllis Call seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Call v. Gunther-Nash Mining, BRB Nos. 88-1791-BLA, 85-5831-BLA (Ben.Rev.Bd. Feb. 28, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.